Citation Nr: 0707173	
Decision Date: 03/12/07    Archive Date: 03/20/07

DOCKET NO.  03-32 331A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Whether the veteran's countable income was properly 
calculated, in excluding his grandchildren as dependents, for 
improved disability pension benefit purposes.

(The issue of whether new and material evidence has been 
received in order to reopen a claim of entitlement to service 
connection for bronchitis and bronchial pneumonia, also 
claimed as emphysema and chronic obstructive pulmonary 
disease (COPD), is the subject of a separate Board decision.)


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Jaeger, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1965 to June 
1971.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a rating decision issued in March 2003 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Louisville, Kentucky.  


FINDINGS OF FACT

1.  The veteran's grandchildren, Gr.C. and Ge.C., are not 
considered dependents under VA regulations.

2.  The veteran's countable annual income exceeds the maximum 
annual rate of improved pension for a veteran with no 
dependents in 2002.


CONCLUSION OF LAW

The veteran's countable income was properly calculated, in 
excluding his grandchildren as dependents, for improved 
disability pension benefit purposes.  38 U.S.C.A. §§ 1503, 
1521 (West 2002); 38 C.F.R. §§ 3.2, 3.3, 3.23, 3.57, 3.271, 
3.272 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duty to notify and assist claimants 
in substantiating a claim for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & 
Supp. 2005); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2006).  However, the provisions of the VCAA are inapplicable 
in the instant case.  Specifically, in Barger v. Principi, 16 
Vet. App. 132 (2002), the United States Court of Appeals for 
Veterans Claims (Court) held that the VCAA, with its expanded 
duties, is not applicable to cases involving the waiver of 
recovery of overpayment claims, pointing out that the statute 
at issue in such cases was not found in Title 38, United 
States Code, Chapter 51 (i.e., the laws changed by VCAA).  
Similarly, the statute at issue in this matter is not found 
in Chapter 51 (rather, in Chapter 53).  

Moreover, the Court has held that, where the operation of law 
is dispositive, as it is in the instant case, the appeal must 
be terminated because there is no entitlement under the law 
to the benefit sought.  See Sabonis v. Brown, 6 Vet. App. 
426, 429- 30 (1994).  Therefore, because no reasonable 
possibility exists that would aid in substantiating this 
claim, any deficiencies of VCAA notice or assistance are 
rendered moot.  See 38 U.S.C.A. § 5103A; Wensch v. Principi, 
15 Vet. App. 362, 368 (2001) (compliance with the VCAA is not 
required if no reasonable possibility exists that any notice 
or assistance would aid the appellant in substantiating the 
claim).  Moreover, because the claim is being denied as a 
matter of law, no further development under the VCAA is 
warranted.  Mason v. Principi, 16 Vet. App. 129, 132 (2002); 
see generally Dela Cruz v. Principi, 15 Vet. App. 143 (2001); 
Smith v. Gober, 14 Vet. App. 227, 231-32 (2000); see also 
Livesay v. Principi, 15 Vet. App. 165 (2001) (en banc) 
(holding that the VCAA is not applicable where it could not 
affect a pending matter and could have no application as a 
matter of law).

II.  Analysis

Disability pension will be paid to a veteran of a period of 
war who meets statutorily-defined service, net worth, and 
annual income requirements; and who is permanently and 
totally disabled from a nonservice-connected disability, 
which is not the result of willful misconduct.  38 U.S.C.A. 
§§ 1502, 1503, 1521 (West 2002).

The purpose of VA pension benefits is to provide a 
subsistence income for veterans of a period of war who are 
totally disabled and who are otherwise unable to maintain a 
basic, minimal income level.  Pension benefits are based upon 
total family income and the amount of pension benefits is 
adjusted based upon the number of dependents the veteran 
supports.  Recipients of pension income are required to 
report any changes in income and number or status of their 
dependents in a timely fashion.  38 U.S.C.A. §§ 1521, 1522 
(West 2002).

38 U.S.C. § 1513, effective September 17, 2001, eliminated 
the permanent and totally disabled requirement for applicants 
who are age 65 years or older.

Under the law, the maximum annual rate of rate of improved 
pension payable to a veteran varies according to the number 
of dependents.  38 U.S.C.A. §§ 1503, 1521 (West 2002); 38 
C.F.R. §§ 3.3(a)(3), 3.23, 3.273 (2006).

The rate of pension payable to an entitled payee is based on 
the amount of countable income received.  Pension is payable 
at a specified annual maximum rate, which is reduced on a 
dollar for dollar basis by income on a 12-month annualized 
basis.  38 U.S.C.A. §§ 1503, 1521 (West 2002); 38 C.F.R. §§ 
3.3, 3.23 (2006).

The maximum annual rate of pension is established by statute 
every year and is reduced by the veteran's countable annual 
income.  "Annual income" includes the veteran's own annual 
income, and, where applicable, the annual income of a 
dependent spouse and, with certain exceptions, the annual 
income of each child of the veteran in his custody or to 
whose support the veteran is reasonably contributing.  38 
C.F.R. § 3.23(d)(4) (2006).

Payments of any kind from any source shall be counted as 
income during the 12-month annualization period in which it 
was received unless specifically excluded by regulation.  38 
C.F.R. §§ 3.271 and 3.272 (2006).  The maximum annual rates 
of improved pension are specified by statute in 38 U.S.C.A. § 
1521, as increased from time to time under 38 U.S.C.A. § 
5312.  Each increase of the maximum annual rates of improved 
pension under 38 U.S.C.A. § 5312 is published in the 
"Notices" section of the federal register.  38 C.F.R. § 
3.23(a) (2006).

The maximum pension rate is published in Appendix B of VA 
Manual M21-1 (M21-1) and is to be given the same force and 
effect as published in VA regulations.  Effective December 1, 
2001, the maximum annual rate of improved pension for a 
veteran with no dependents was $9,556.  See 38 C.F.R. § 
3.23(a)(1); VA Manual M21-1, Part I, Appendix B.  

For purposes of calculating pension benefits, total income 
may be reduced by amounts equal to amounts paid by a veteran 
for unreimbursed medical expenses, to the extent that such 
amounts exceed five percent of the maximum annual rate of 
pension.  38 U.S.C.A. § 1503(a)(8) (West 2002); 38 C.F.R. § 
3.272(g) (2006).

The Board notes that the veteran had service during the 
Vietnam Era, fulfilling the initial requirement necessary for 
a grant of an improved pension under §38 C.F.R. § 3.3(a)(3).  
Additionally, the Board observes that, in the March 2003 
rating decision, the RO determined that he was entitled to a 
nonservice-connected permanent and total evaluation, but 
denied entitlement to pension benefits because his income was 
excessive.  The veteran thereafter appealed the denial.  For 
the following reasons, the Board finds that his countable 
income was properly calculated, in excluding his 
grandchildren as dependents, for improved disability pension 
benefit purposes.

The Board initially notes that the veteran has argued that 
his minor grandchildren, Gr.C. and Ge.C., are his dependents 
as he has legal custody of them and financially supports 
them.  Of record is a 2000 Agreed Judgment from the Jefferson 
Family Court, signed by the children's parents, that places 
Gr.C. and Ge.C. in the permanent custody of the veteran.  
However, there is no evidence that the veteran has adopted 
his grandchildren and, therefore, they cannot be considered 
dependents under VA regulations.  See 38 C.F.R. § 3.57 (a 
'child' for VA purposes is an unmarried person who is a 
legitimate child, a child legally adopted before the age of 
18 years, a stepchild who acquired that status before the age 
of 18 and is a member of the veteran's household, or an 
illegitimate child).

The Board also notes that, in his February 2002 claim, the 
veteran indicated that he was married; however, he further 
reported that he did not live with his spouse as she left 
him.  Moreover, in March 2003, the veteran indicated that he 
was not married.  Therefore, the veteran is subject to the 
income limitations for a single veteran with no dependents.  

As indicated previously, effective December 1, 2001, the 
maximum annual rate of improved pension for a veteran with no 
dependents was $9,556.00.  In his February 2002 Application 
for Compensation and/or Pension, the veteran reported that he 
received $832.51 from the U.S. Civil Service and had applied 
for Social Security Administration (SSA) disability benefits.  
He also indicated that he received no income from earnings or 
other sources.  Thereafter, documentation contained in the 
claims file reflects that the veteran was awarded SSA 
disability benefits, effective April 23, 2001.  Such also 
shows that, as of January 2002, the veteran received $655.00 
monthly and, as of December 2002, he received $664.00 
monthly.  Additional documentation from the U.S. Office of 
Personnel Management (OPM) shows that, prior to January 2003, 
he received $274.00 in gross monthly annuity, which is less 
than the $832.51 the veteran originally reported.  The Board 
notes that the veteran has argued that he only received 
$62.75 monthly from OPM as his annuity was subject to 
reductions, to include medical insurance, life insurance, and 
collections; however, the Board must count the veteran's 
monthly income before the reductions and, thereafter, 
consider only deductions of certain expenditures as provided 
for in VA regulations.  Therefore, for the year 2002, the 
veteran was in receipt of an annual income of $11,157.00.  

However, records reflect that the veteran paid $89.09 monthly 
for medical insurance.  As indicated previously, for purposes 
of calculating pension benefits, total income may be reduced 
by amounts equal to amounts paid by a veteran for 
unreimbursed medical expenses, to the extent that such 
amounts exceed five percent of the maximum annual rate of 
pension.  38 U.S.C.A. § 1503(a)(8) (West 2002); 38 C.F.R. § 
3.272(g) (2006).  Five percent of $9,556.00 is $477.80.  The 
veteran's yearly medical insurance premiums amount to 
$1069.08, which exceeds five percent of the maximum annual 
rate of pension by $591.28.  Therefore, the veteran's yearly 
income of $11,157.00 may be reduced by $591.28, for an annual 
income for the year 2002 of $10,565.72.  Such amount is in 
excess of $9,556.00, the maximum annual rate of improved 
pension for a veteran with no dependents in 2002.

As such, the Board finds that under the law, the veteran's 
countable income exceeds the maximum annual rate of improved 
pension.  The law in this case is dispositive and, therefore, 
the veteran's claim must be denied.  See Sabonis, supra. 


ORDER

The veteran's countable income was properly calculated, in 
excluding his grandchildren as dependents, for improved 
disability pension benefit purposes and the appeal is denied.



____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


